Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18466   Page 1 of 27
                                                                              1



    1                       UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
    2                             SOUTHERN DIVISION
    3
    4     UNITED STATES OF AMERICA,
    5                      Government,
                                                  HONORABLE GEORGE CARAM STEEH
    6            v.
                                                  No. 15-20652
    7     D-3    EUGENE FISHER,
          D-4    COREY BAILEY,
    8     D-6    ROBERT BROWN, II
          D-10   DEVON PATTERSON,
    9     D-13   ARLANDIS SHY,
          D-16   JAMES ROBINSON,
   10     D-19   KEITHON PORTER,
   11                    Defendants.
          _____________________________/
   12
                                 PRETRIAL CONFERENCE
   13
                                Tuesday, May 22, 2018
   14
                                       -    -    -
   15
          APPEARANCES:
   16
          For the Government:                   CHRISTOPHER GRAVELINE, ESQ.
   17                                           JULIE FINOCCHIARO, ESQ.
                                                JUSTIN WECHSLER, ESQ.
   18                                           Assistant U.S. Attorney
   19
          For the Defendants:                   HENRY M. SCHARG, ESQ.
   20                                           On behalf of Eugene Fisher
   21                                           CRAIG A. DALY, ESQ.
                                                KEITH A. SPIELFOGEL, ESQ.
   22                                           On behalf of Corey Bailey
   23                                           JAMES L. FEINBERG, ESQ.
                                                On behalf of Robert Brown
   24
                                                MARK H. MAGIDSON, ESQ.
   25                                           JOHN T. THEIS, ESQ.
                                                On behalf of Arlandis Shy
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18467   Page 2 of 27
                                                                              2



    1
                                                WILLIAM W. SWOR, ESQ.
    2                                           On behalf of James Robinson
    3                                           STEVEN E. SCHARG, ESQ.
                                                On behalf of Keithon Porter
    4
    5                                  -    -    -
    6
                     To Obtain Certified Transcript, Contact:
    7            Ronald A. DiBartolomeo, Official Court Reporter
                      Theodore Levin United States Courthouse
    8                 231 West Lafayette Boulevard, Room 1067
                             Detroit, Michigan 48226
    9                              (313) 962-1234
   10            Proceedings recorded by mechanical stenography.
              Transcript produced by computer-aided transcription.
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19    PageID.18468   Page 3 of 27
                                                                               3



    1                                 I   N   D   E   X
    2     _________________________________________________________Page
    3     Status conference                                                        4
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15                             E   X   H   B   I   T   S
   16     Identification__________________________Offered                Received
   17
   18                            N        O       N       E
   19
   20
   21
   22
   23
   24
   25


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19    PageID.18469   Page 4 of 27
                                                                               4



    1                                         Detroit, Michigan
    2                                         Tuesday, May 22, 2019
    3
    4                                   -     -     -
    5                      THE CLERK:       Case Number 15-2O652, Defendant
    6       Number 6, United States of America versus Robert Brown.
    7                      MR. FEINBERG:      James L. Feinberg, attorney
    8       for Mr. Brown.
    9                      MR. SPIELFOGEL:        Keith Spielfogel and Craig
   10       Daly on behalf of Corey Bailey.
   11                      THE COURT:       Welcome.
   12                      MR. SWOR:    William Swor on behalf of James
   13       Robinson.
   14                      MR. MAGIDSON:      Mark Magidson and John Theis
   15       on behalf of Arlandis Shy.
   16                      MR. JOHNSON:      Bertram Johnson on behalf of
   17       Devon Patterson.
   18                      MR. S. SCHARG:         Steven Scharg on behalf of
   19       Keithon Porter.
   20                      MR. H. SCHARG:         Henry Scharg on behalf Eugene
   21       Fisher.
   22                      THE COURT:       Okay.   Welcome.
   23                      MR. GRAVELINE:         Chris Graveline, Justin
   24       Wechsler and Julie Finocchiaro on behalf of the United
   25       States.


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19    PageID.18470   Page 5 of 27
                                                                               5



    1                      THE COURT:    All right.      Welcome.
    2                All right.    The record should indicate that I had
    3       a brief conference with counsel for all the parties in
    4       chambers before coming out today.
    5                The Court has had an opportunity to consider the
    6       requests made by Mr. Swor on behalf of Mr. Robinson to
    7       sever from this group of defendants, and the Court will
    8       grant that request, and enter an order severing Mr.
    9       Robinson from this next upcoming trial.           We'll put him off
   10       to a later date.
   11                The Court also indicated that -- that the
   12       reduction in number of defendants in this upcoming trial
   13       needed to be reduced in order to make it possible from a
   14       facility standpoint and a security standpoint to conduct
   15       the next trial --
   16                      MR. SWOR:    Your Honor?
   17                      THE COURT:    -- especially with the additional
   18       attorneys that the Court has having to participate.
   19                Mr. Swor?
   20                      MR. SWOR:    I'm sorry.       Could we ask the Court
   21       for its continued assistance in trying to get Mr. Robinson
   22       back to Milan?
   23                      THE COURT:    Yeah.   If we can get that
   24       arranged.    Part of the reason for the Court granting this
   25       motion is because Mr. Robinson has been separated from the


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18471   Page 6 of 27
                                                                              6



    1       discovery for a period of several weeks, if not months,
    2       and -- and the Court concluded that it would be unfair
    3       under those circumstances to bring him to trial.            So we
    4       have to get him somehow together with the discovery
    5       material, and apparently there is a limit on the number of
    6       pages that can be given to an inmate at Sanilac, is that
    7       right?
    8                      MR. SWOR:    That's one of the issues.
    9                      THE COURT:    And so if it's possible to get
   10       him back to Milan, that would be great.
   11                      THE MARSHAL:     We will do our very best.
   12                      MR. SWOR:    Thank you.
   13                      THE COURT:    All right.      So Mr. Swor, you're
   14       welcomed to get off to your next appointment.
   15                      MR. SWOR:    Thank you.
   16                      THE COURT:    As it relates to the remaining
   17       defendants in this group, the Court was asked by the
   18       government to consider an adjournment of the trial based
   19       upon some changes of circumstances for Mr. Graveline, who
   20       is leaving the U.S. Attorney's Office in two weeks.            That
   21       request was not with objections by all of the defense
   22       counsel who reacted to the request, and the Court observed
   23       that we have 159 jurors who have spent hours going through
   24       a questionnaire, have tight schedules, along with the
   25       attorneys and everybody in the process, and given how


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18472   Page 7 of 27
                                                                              7



    1       close we are to the trial date, the Court indicated that I
    2       would not be able to grant a request for an adjournment,
    3       and what we can do is to consider for opening
    4       statements -- a break as we did in the first trial
    5       following jury selection.       We had a couple of days off for
    6       the attorneys to get up to speed on their presentations,
    7       and we can consider doing something like that, but we will
    8       start our jury selection on the 5th as planned.
    9                 Okay.   Now we discussed the jury questionnaires
   10       briefly in our conference, and I believe there was an
   11       agreement, although one of the defense counsel asked for
   12       the opportunity to have a couple of more days before
   13       furnishing their proposed jurors to strike.          Who was that?
   14                      MR. H. SCHARG:     I made the suggestion, but
   15       whether that was a deadline by the Court or by jury
   16       commission, we understand that the jury commission needs
   17       that time to notify the jurors that are going to be
   18       excused.
   19                 So we agreed that the deadline will be Tuesday,
   20       May 29th at end of the business day, and sometime before
   21       the end of business day on the 29th, we will get together
   22       with the government, agree to the consensus of those that
   23       we agree to strike, and the rest of the witnesses will be
   24       called.
   25                      THE COURT:    All right.      Thank you,


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18473   Page 8 of 27
                                                                              8



    1       Mr. Scharg.
    2                 We have to discuss how many jurors we're going to
    3       select.    In the first trial we started with 16 I believe,
    4       and we didn't have anybody -- we didn't lose anybody until
    5       the end of the trial.      Anybody have a request in terms of
    6       the number of jurors to seat?
    7                      MR. GRAVELINE:     Based on the length of the
    8       trial, 16 is a safe number.
    9                      THE COURT:    Anybody oppose that?      We'll make
   10       it 16 then, and we will have six for the government plus
   11       two, and for defense counsel 10 plus two, and the
   12       attorneys all worked on a consensus basis during jury
   13       selection, which is what I am anticipating you will do
   14       here as well.
   15                 The first -- in the last trial, the Court elicit
   16       an agreement from counsel to excuse the extra jurors who
   17       are remaining at the conclusion of the trial at a
   18       random -- on a random basis rather than directing the
   19       alternates from Seats 13 through 16.
   20                 Is everybody in agreement to excuse the remaining
   21       jurors randomly as we did last trial?         Anybody object?
   22                      MR. GRAVELINE:     No objection from the
   23       government.
   24                      MR. FEINBERG:     No objection.     The only thing
   25       that I would request, your Honor, instead of 10 plus two


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18474   Page 9 of 27
                                                                              9



    1       preempts -- there will be six defendants -- I will ask
    2       that there be 12 plus two, so that there will be an equal
    3       amount per defendant.
    4                      THE COURT:    Well, if you're working,
    5       collaboratively, it doesn't seem quite so necessary to
    6       have -- it doesn't seem quite so necessary if you're
    7       working collaboratively to excuse the jurors, but if the
    8       defendants are going to have 14 total, would the
    9       government be asking for more than the --
   10                      MR. GRAVELINE:     We probably would ask for one
   11       so that will bring the number to 25 plus 16.          So we would
   12       be qualifying 41 jurors.
   13                      THE COURT:    Twenty-five plus --
   14                      MR. GRAVELINE:     Sixteen, the actual people in
   15       the box.    That's the total number that we would need out
   16       of the 159.    We would need 41 people who we would pass for
   17       cause.
   18                      THE COURT:    Right.   So in terms of the number
   19       of peremptories that you will be asking for --
   20                      MR. GRAVELINE:     We would want nine if they
   21       have 14 as oppose to 12 and eight.
   22                      THE COURT:    Right.
   23                      MR. FEINBERG:     My only comment on the
   24       collaborative is that that shouldn't be in front of the
   25       jury.    The jury shouldn't be thinking that if we are all


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18475   Page 10 of
                                      27
                                                                           10



   1       sitting down in their presence, that we're talking about
   2       jurors, that we must therefore all be part of the same
   3       allegation of the conspiracy.        So if the jury can be
   4       excused while we're talking about the excusal, or if we
   5       are able to leave the courtroom and go into the attorney
   6       room, that would be my preference.        Certainly not in front
   7       of the jury.
   8                      THE COURT:    Okay.    I don't think that was
   9       ever an issue in the first trial.        In the first trial, the
  10       lawyers huddled quite often, and I could give a curvative
  11       instruction that tells them that we're asking counsel to
  12       cooperate with one another to get the information out and
  13       present it, and -- I mean, it's -- I'm suggesting by
  14       collaborating, you're going to make the trial much more
  15       efficient, and I certainly don't see the risk that they
  16       would have an adverse consequence as you're talking to
  17       each over.    There's going to be as many huddles with the
  18       government and a defense lawyer or two occurring during
  19       the course of the trial as there would be for the lawyers
  20       to talk to each other.
  21                      MR. FEINBERG:     That's different though to
  22       allege that the defense attorneys and the government are
  23       collaborating with themselves.
  24                      THE COURT:    Well, you will be surprised.
  25       Okay.   We can try to do it in a way that doesn't offend


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18476    Page 11 of
                                      27
                                                                            11



   1       your sensibility, Mr. Feinberg.
   2                      MR. FEINBERG:     Thank you.
   3                      THE COURT:    So the -- so the number of jurors
   4       then will be 14 for defense counsel total and nine for the
   5       government.
   6                 The trial schedule will be from nine to 1:00
   7       daily, perhaps as long as 1:30 for planning purposes, but
   8       close to one as possible.
   9                 I'll expect the lawyers to be here at least 15
  10       minutes early before 9:00, so that if there are issues to
  11       address, we can address those issues without having the
  12       jurors sit around waiting for us to get ready.
  13                 We're going be conducting the trial in Judge
  14       Tarnow's courtroom on the first floor.          We'll need to
  15       figure out the set up and the technology available there.
  16       It is somewhat different from what I've enjoyed in my
  17       courtroom.    My courtroom is under construction.            So we
  18       will use Judge Tarnow's space since he's gone for June and
  19       July.
  20                 So that applies to the trial process, but not the
  21       jury selection process.      So jury selection is going to be
  22       from nine to five until we get a jury established.
  23                 We're going to have a semi-anonymous jury, so that
  24       the only information about them that will be communicated
  25       in the course of the selection process and the


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18477   Page 12 of
                                      27
                                                                           12



   1       instructions and alike will be referenced by their juror
   2       number.
   3                 In the first trial the attorneys on both sides
   4       agreed on a preliminary instruction which read:
   5                 The Court and all counsel, in recognition of
   6       privacy concerns, will not ask for your names or
   7       addresses.    We'll simply refer to you by your juror
   8       number, and that was a -- there were a couple of other
   9       options out there in case law that sounded more like
  10       making up a story for the jurors rather than telling them
  11       that they are going to be referred to by their juror
  12       number out of privacy concerns.
  13                 So is there anybody that would object to that
  14       approach in the inclusion of that in the preliminary
  15       instructions?     Anybody on the defense side object?
  16       Hearing none -- what about on the government side?
  17                      MR. GRAVELINE:     No objection, your Honor.
  18                      THE COURT:    That will be incorporated in the
  19       preliminary instructions.
  20                 We need to get a short statement of the case to be
  21       read at the outset of the voir dire.          We need to -- you
  22       know, the suggested instructions would have the Court
  23       defining the charges and the elements that are comprised
  24       by each charge, and that was pretty easy in the first case
  25       because there were only two counts that were involved for


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18478   Page 13 of
                                      27
                                                                           13



   1       all four of the defendants in that case.          This includes a
   2       lot more charges, a lot more counts.          We have a couple of
   3       defendants with 14 counts, others with 11, and so I'm
   4       interested to know how much or how little should be given
   5       to them by way of the Court's introduction of the case for
   6       them.
   7                 Does anybody have a thought?        And a corollary to
   8       that question is whether or not anybody in the case wants
   9       to have the Court read the indictment to the -- as a part
  10       of the case?     Again, in the first case, defense counsel
  11       and the government -- and the government agreed not to
  12       read the indictment to the jury.
  13                 Mr. Graveline?
  14                      MR. GRAVELINE:     It would be the government's
  15       preference not to read the indictment.          I don't think that
  16       serves a lot of useful purposes in the beginning, but what
  17       I would suggest, we can draft up a summary of the charges,
  18       and present it to the defense and the Court, and see where
  19       people stand after that.
  20                 It will be lengthier than what we did last time.
  21       It was a paragraph.      This one will be probably two or
  22       three paragraphs, but let us take a crack at it.             If we
  23       can get something that people can agree on, that's great.
  24       If not, maybe less is more.
  25                      THE COURT:    Okay.    All right.


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19    PageID.18479   Page 14 of
                                      27
                                                                            14



   1                      MR. THEIS:    If we can get that, and then if
   2       we have anything to add to, we will present it to the
   3       government.    I think by the time we start, we will either
   4       be in agreement or close to it.
   5                      MR. SPIELFOGEL:     Your Honor, I think it would
   6       be our preference that the government -- that the
   7       statement that you read list the elements as you had just
   8       suggested of each one of the charges.          That would be my
   9       preference, and it might be an easier way of doing it.
  10                 Certainly, we don't want the whole indictment read
  11       because there are a lot of things in the indictment that
  12       are going to kinda of fall by the wayside during the
  13       course of the trial.
  14                 So that would be our preference on behalf of
  15       Mr. Bailey, that the elements be told to the jury.
  16                      THE COURT:    All right.       Anyone else have a
  17       thought?
  18                      MR. S. SCHARG:     I would agree.
  19                      MR. H. SCHARG:     I would agree.
  20                      MR. MAGIDSON:     I would agree with that
  21       analysis.
  22                      MR. FEINBERG:     I would agree.
  23                      MR. JOHNSON:     No objection on behalf of Mr.
  24       Patterson.
  25                      THE COURT:    All right.       So that might affect


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18480   Page 15 of
                                      27
                                                                           15



   1       at least the format of what you're going to try to put
   2       together?
   3                      MR. GRAVELINE:     The issue that we came up
   4       with last time was there was some argument about what the
   5       elements were in terms of jury instructions toward the end
   6       of that trial, and so drafting elements at the beginning
   7       of the trial until we set up on jury instruction, be could
   8       be problematic.     And so to do it elementary, I think could
   9       be problematic right now.
  10                 And so that's what we were just discussing here.
  11       Even in that initial reading from the last time, I think
  12       we changed some elements by the time we got to the jury
  13       instructions, and maybe we need to have pretrial
  14       litigation about that first and get set on it, but I mean,
  15       that was something that we were contemplating here.
  16                 So if the summary is going to include the
  17       elements, then I think there's going to be some litigation
  18       pretrial on that.
  19                      MR. SPIELFOGEL:     Your Honor, that's the exact
  20       reason why we should do the elements pretrial, so that we
  21       know what the elements are going into the trial, so we can
  22       make certain statements to the jury in opening as to what
  23       has to be proved, and if there are issues on the elements,
  24       I would ask that we litigate those before we begin
  25       certainly opening statements, and now I'm saying before we


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19    PageID.18481   Page 16 of
                                      27
                                                                             16



   1       question the jurors, so when this is read to them, we are
   2       in agreement on what the elements are.
   3                 We're going to have to do it eventually, so let's
   4       do it before the trial begins.
   5                      THE COURT:    All right.       Well again, Mr.
   6       Graveline has volunteered to try to write up what he has
   7       in mind, and you are welcome to submit your own versions
   8       of preliminary instructions, and this will fall within
   9       that period that's going to be dead time, whether it's a
  10       couple of days, day and a half or whatever period is
  11       between the conclusion of the jury selection process and
  12       the giving of the preliminary instructions.           So we'll have
  13       some time to work that out.       I think both sides made some
  14       good observations about if we do it by way of summarizing
  15       the elements out, we have to be careful to do it right.
  16                 We're going to need a witness list to read to the
  17       jury, and we're going to have a lot of witnesses.             I
  18       understand from talking with counsel that the witness list
  19       is now 17O?
  20                      MR. GRAVELINE:     Yes.   We did email counsel
  21       last week and asked about stipulations as to the chemists
  22       for the drugs that were seized, and all counsel responded
  23       that they could agree to those stipulations.           I think that
  24       takes out about 12 to 14 of those witnesses.           So I think
  25       we're probably down to about 155 witnesses.


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18482   Page 17 of
                                      27
                                                                           17



   1                      THE COURT:    That's almost a third more than
   2       the number of witnesses in the first case, and most of the
   3       witnesses called in the first case were not cross-examined
   4       by defense counsel.      So hopefully it won't add much to the
   5       length of the case as it looks like it might.
   6                 Mr. Scharg?
   7                      MR. H. SCHARG:     First of all, I don't think
   8       if Mr. Graveline produces those same witnesses from the
   9       first trial, we probably won't cross examine those
  10       witnesses either, but that's not the problem.
  11                 First of all, in terms of the getting together
  12       with the -- striking the prospective jurors after these
  13       questionnaires, motion to strike, after we agree to those
  14       jurors that there is a consensus that they should be
  15       stricken for cause, there's going to be a grouping,
  16       hopefully less rather than more, of jurors that we can't
  17       agree upon that should be stricken.
  18                 Do we get together -- should the Court set a
  19       separate pretrial conference to go over that list, or wait
  20       so that we can call those jurors off before trial?
  21                      THE COURT:    Well, if you're able -- whenever
  22       you've reach an agreement --
  23                      MR. S. SCHARG:     Which will be by the end of
  24       the business day on 29th.
  25                      THE COURT:    Right.


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18483   Page 18 of
                                      27
                                                                           18



   1                      MR. H. SCHARG:     We're going to have three
   2       lists, a list of those that we agree to strike, a list of
   3       those that we cannot agree to strike, and a list of those
   4       who we believe should be in that panel.
   5                 So for the first part, which is those that we
   6       agree to strike, the Court through the jury commission
   7       will be able to notify those people not to show up.
   8                      THE COURT:    Right.
   9                      MR. H. SCHARG:     But then the second grouping
  10       of the jurors that we cannot agree about, should we --
  11       between the 29th and the 5th, should we --
  12                      THE COURT:    As much as you can agree on,
  13       whenever you agree on it is fine, but I would expect you
  14       to continue your efforts to resolve differences.
  15       Approaching the questioning of those people as a separate
  16       matter during the selection process, I don't think would
  17       be particularly useful.      They are going to be a part of
  18       the larger group, and we'll just deal with them as they
  19       come.
  20                      MR. H. SCHARG:     Well, what I was hoping was
  21       that the second grouping, the ones that we cannot agree
  22       that should be excused, if we could have a separate
  23       hearing with the Court as to that pool, and the Court can
  24       make some preliminary decision as to who should be excused
  25       for cause so they won't have to come in.


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18484   Page 19 of
                                      27
                                                                           19



   1                      THE COURT:    If that's possible.      I think the
   2       problem with it is that you almost can't do it without
   3       asking the individualized questions that you would ask of
   4       people if one side believes it's not clear enough.
   5                 The way we're going to do the selection process is
   6       we've got 159.     We've got a lot of people to deal with,
   7       and we're going to deal with roughly half of them on the
   8       day that we start jury selection, and then hopefully we
   9       get through those people in the day, and the next day we
  10       bring in the other half, and then we somehow combine them
  11       all.
  12                      MR. H. SCHARG:     It's my understanding we're
  13       down to 158.     One is going to be excused.
  14                 Second of all, we were in court a couple of weeks
  15       ago regarding some pretrial publicity, and at that time
  16       defense counsel raised their concerns regarding a series
  17       of articles that were in the Detroit News, and at that
  18       time the Court suggested that we may have individual voir
  19       dire.
  20                      THE COURT:    Right.
  21                      MR. H. SCHARG:     Well, then we have received
  22       an email from ma'am docket manager, who indicated that
  23       something of a reversal of the Court's preliminary
  24       decision.    Is it now the Court's position that we will not
  25       have individual voir dire?


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19    PageID.18485   Page 20 of
                                      27
                                                                            20



   1                      THE COURT:    Well, we're going to see.         Right
   2       now it doesn't look like it will be needed because almost
   3       nobody among the prospective jurors remembers reading
   4       anything about the case.
   5                      MR. H. SCHARG:     So was your decision based
   6       upon the questionnaire?
   7                      THE COURT:    Yes, it was based on the review
   8       of the questionnaires which demonstrate that --
   9                      MR. H. SCHARG:     Okay.   Got it.     One more
  10       point of clarification.      It is my understanding that
  11       because of the changing of the guard of the prosecution,
  12       the Court is not going to adjourn the trial date, and
  13       we're going to commence jury selection on the 5th of June
  14       but the Court is incline to give the government some time
  15       between --
  16                      THE COURT:    Not just the government, you as
  17       well.   I'm talking about no more than a couple of days.
  18                      MR. H. SCHARG:     Very good.      Thank you.
  19                      THE COURT:    All right.       Okay.
  20                      MR. FEINBERG:     Is the Court going to address
  21       when it will be off?
  22                      THE COURT:    Yes.   So the general trial
  23       schedule is going to hold from Monday through Friday, and
  24       we're going to take the week of July 4th off, which is
  25       Monday the 2nd through Friday the 6th, and we're going to


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18486    Page 21 of
                                      27
                                                                            21



   1       take off the 6th of August to the 10th of August.             That
   2       will also be explained to the jury, of course.
   3                 All right.    What else do we need to cover?
   4                      MR. GRAVELINE:     I think that's it from the
   5       government, your Honor.
   6                      THE COURT:    We have a couple of motions in
   7       limine that we might want to address.         One is Mr. Bailey's
   8       motion to preclude the recall of government witnesses,
   9       meaning Agent Ruiz, and I've had the opportunity to review
  10       it.   Has there been an answer to that motion?
  11                      MR. GRAVELINE:     I don't believe there was a
  12       reply to the motion.      We responded, but there was no
  13       reply.
  14                      THE COURT:    So essentially, this I'm sure
  15       arose out of observations from the first trial.              The --
  16       you want to make sure if this is done, that it doesn't
  17       lead to unnecessary duplication, and indeed, it was, I
  18       thought, a very big success in the first trial.              It helped
  19       to allow the government and defense counsel both the
  20       opportunity to weigh in.       I mean, for every question
  21       asked, there were -- there was considerable examination.
  22       I didn't think that any of the evils identified in the
  23       motion of getting too friendly, or providing too much
  24       emphasis was -- didn't seem to be a problem at all and,
  25       indeed, it made it easier to follow the evidence that was


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19    PageID.18487   Page 22 of
                                      27
                                                                            22



   1       coming in.    I saw absolutely no suggestion that there was
   2       undue influence given to the agent's testimony because he
   3       made multiple appearances on the witness stand.
   4                 So I'm going to deny.      Obviously -- I'm going to
   5       deny the motion, but if there appears to be-- if it's
   6       being abused in some manner, if there's too much
   7       repetition, or one of the other problems is manifest as
   8       argued might be the case among defense counsel, I'll be
   9       glad to reconsider.      That's the beauty of a motion in
  10       limine.    Nothing is ever final.
  11                 But I didn't see it abused in the first trial.              I
  12       thought it helped actually to break up the testimony, and
  13       so I'll plan to allow that as long as it is handled within
  14       reason.
  15                 There is a -- there is another motion in limine
  16       that breaks down into 11 different issues.           I don't think
  17       that we have a response from the government.
  18                      MR. GRAVELINE:     We don't because it's going
  19       to take awhile to respond to that particular motion
  20       because it is 11 different aspects.           We have been working
  21       on that response, and hope to have something to the Court
  22       by the end of the week.
  23                      THE COURT:    Okay.    Okay.     I don't have
  24       anything else that needs to be addressed.
  25                 How about defense counsel?


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18488   Page 23 of
                                      27
                                                                           23



   1                      MR. MAGIDSON:     We talked about the government
   2       disclosing co-conspirator's statements prior to the
   3       time --
   4                      THE COURT:    Oh, yes.    That also, in
   5       conformance with the order the Court entered in the first
   6       trial, the government will -- if offering any 801(d)(2)
   7       evidence, will be obliged -- was it the day before?
   8                      MR. GRAVELINE:     I believe the Court's order
   9       said for to us give notice the day before, and then if
  10       there is any objection, be prepare to argue before the
  11       trial date, the next day.
  12                      THE COURT:    Right.    And I don't recall more
  13       than one or two arguments that took place.
  14                      MR. GRAVELINE:     I think by and large we were
  15       able to resolve a whole bunch of issues before trial.
  16                      THE COURT:    Right.    So they'll have the same
  17       obligation to disclose witnesses offering co-conspirator
  18       testimony that will be given to you the day before the
  19       intended use, and then if there's a problem, you'll have
  20       15 minutes before jury is brought out to deal with it.
  21                 Anything else?
  22                      MR. S. SCHARG:     Two discovery issues.
  23                      THE COURT:    Okay.
  24                      MR. S. SCHARG:     Reviewing the trial
  25       transcripts from Group 1, there was reference to the


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18489   Page 24 of
                                      27
                                                                           24



   1       cooperation agreements of cooperating witnesses, plea
   2       agreements of the cooperating witnesses, Rule 11's.            It is
   3       my understanding after conferring with counsel -- defense
   4       counsel from the first trial, that that material was
   5       not -- which is Jencks material -- was not provided to the
   6       defense counsel in terms of pretrial discovery or Jencks
   7       material discovery, but those documents were provided on
   8       the day that the witnesses were scheduled to testify, and
   9       then the materials were gathered up at end of the day --
  10                      THE COURT:    Right.
  11                      MR. S. SCHARG:     -- which I think is unique to
  12       this district to say the least, and asked the government
  13       on the record if that is -- if that is the position they
  14       are taking, and I would oppose that, and I believe that
  15       that's Jencks material.      And second of all, we should
  16       provided with that under the common procedure and policy
  17       of this district before trial.        I don't understand why it
  18       would not be given to us to prepare for cross examination
  19       of those witnesses.
  20                 Second of all, Steven Arthur, known as Steve-O,
  21       and his name has come up in both of my supression motions.
  22       He was listed as a witness in the first trial, but was not
  23       called.    It is my anticipation that he will be called in
  24       the second trial.
  25                 Steve Arthur, when he was arrested on


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19    PageID.18490   Page 25 of
                                      27
                                                                            25



   1       September 25, 2015 in a video interview with task force
   2       agents, disclosed that he had been in a mental institution
   3       for three to six months, and that's why he was somewhat
   4       dysfunctional in terms of his interview.
   5                 It is my understanding that the hospital records
   6       were not produced at the first trial because the fact that
   7       the government struck him as a witness.
   8                 It is my understanding -- at least I would like to
   9       get the government's position at this time if Steven
  10       Arthur will be called, and if he's going to be called,
  11       when we can expect to have those hospital records which
  12       indicate that he was in a mental institution between three
  13       and six months, and I would suggest to the Court that
  14       those records in and of themselves would be considered
  15       Jencks material.
  16                      THE COURT:    All right.       Thanks, Mr. Scharg.
  17                 Mr. Graveline?
  18                      MR. GRAVELINE:     The government does not plan
  19       on calling Steven Arthur in this case as a witness.
  20                 And then to the first question, Rule 11's will be
  21       provided to the defense counsel pretrial.           The cooperation
  22       agreement, we will not be handing out copies of that.
  23       That will be open for inspection.        The defense counsel can
  24       come over to the office and take a look at the physical
  25       exhibits.    They are available for inspection at that time.


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19    PageID.18491   Page 26 of
                                      27
                                                                            26



   1       They can take notes on it.       They will be available for
   2       cross examination purposes in the trial, but we will not
   3       be providing cooperation agreements to the defense, and
   4       that's the way -- I think last time it was the day before.
   5       Because of the speed of the trial, we were having some of
   6       the co-defendants plead guilty at that time, and so that
   7       was the only reason it was done the day before, but the
   8       cooperation agreements will be available for inspection
   9       when they come over to the view the physical exhibits,
  10       which will be next week.
  11                      THE COURT:    All right.       That sounds good to
  12       me.   Anybody else?
  13                      MR. GRAVELINE:     Nothing further.      I don't
  14       think we have anything further.
  15                      THE COURT:    Okay.    All right.     That will be
  16       the day.
  17                      DEFENDANT ROBINSON:      Your Honor?
  18                      THE COURT:    Well, is your lawyer here?
  19                      THE CLERK:    No, it's Mr. Swor.       He's gone.
  20                      THE COURT:    I can't really talk with you
  21       while your lawyer is not here.
  22                      DEFENDANT ROBINSON:      That's the problem.        I'm
  23       trying -- I'm trying to fire him off my case.           I don't
  24       need him.    I would like to get another attorney.
  25                      THE COURT:    Well, we'll communicate that to


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1412 filed 05/09/19   PageID.18492   Page 27 of
                                      27
                                                                           27



   1       Mr. Swor that you have concerns along those lines, and
   2       encourage him to get together with you.
   3
   4                          (Proceedings concluded.)
   5                                   -   -    -
   6                         C E R T I F I C A T I O N
   7                  I, Ronald A. DiBartolomeo, official court
   8       reporter for the United States District Court, Eastern
   9       District of Michigan, Southern Division, appointed
  10       pursuant to the provisions of Title 28, United States
  11       Code, Section 753, do hereby certify that the foregoing is
  12       a correct transcript of the proceedings in the
  13       above-entitled cause on the date hereinbefore set forth.
  14                  I do further certify that the foregoing
  15       transcript has been prepared by me or under my direction.
  16
  17
  18     s/Ronald A. DiBartolomeo                            May 9, 2019
         ____________________________                      ________________
  19     Ronald A. DiBartolomeo, CSR                             Date
         Official Court Reporter
  20                               -  -         -
  21
  22
  23
  24
  25


                      15-20652; USA v. EUGENE FISHER, ET AL
